Citation Nr: 0909240	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied, inter alia, service 
connection for a bilateral hearing loss disability and 
tinnitus.  

The Veteran also initially appealed that portion of the July 
2006 decision that denied service connection for cold weather 
injury and service connection post-traumatic stress disorder 
(PTSD).  Service connection for PTSD was subsequently granted 
in August 2008, and the Veteran withdrew his claim for 
service connection for a cold weather injury in December 
2008.  Accordingly, these issues are not currently before the 
Board.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's hearing loss disability was manifest 
during service, was manifest within one year of separation, 
or that any current hearing loss disability is attributable 
to service.

2.  The preponderance of the evidence is against a finding 
that the Veteran's tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims of entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in October 2005 satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that 38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the aforementioned 
notice letter informed the Veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  Further, a 
November 2006 letter informed the Veteran of the manner in 
which VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  With regard 
to the Veteran's claims for entitlement to service connection 
for bilateral hearing loss and tinnitus, the Veteran was 
afforded a VA audiological examination in May 2006 to obtain 
an opinion as to whether his alleged bilateral hearing 
disorder could be directly attributed to service.  An 
addendum opinion was provided in September 2008.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the Veteran's 
military service.  The VA examination report and subsequent 
opinion are thorough and supported by the record.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service connection

The Veteran claims that his current bilateral hearing loss 
disability and tinnitus resulted from in-service acoustic 
trauma.  According to the Veteran, the noise exposure came 
from a combination of combat duty, and being stationed 
adjacent to an artillery battery.

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service).  To establish a 
right to compensation for a present disability, a veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   Holton v. 
Shinseki, No. 2008-7081 (Fed. Cir. Mar. 5, 2009).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, certain chronic diseases such as sensorineural 
hearing loss may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the Veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  Service connection for such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  

At the outset, the Board notes that the Veteran has been 
diagnosed with a bilateral hearing loss disability and 
tinnitus.  The record reflects that he was exposed to combat 
during the Korean War.  

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss or tinnitus.  Upon separation, the 
Veteran's hearing was recorded as 15/15 per whispered voice 
test, bilaterally, and tinnitus was note noted at that time.  
See Standard Form 88, service separation examination report, 
January 27, 1954.

In conjunction with his appeal, the Veteran was afforded a VA 
audiological examination for compensation purposes in May 
2006.  The examiner noted a review of the claims file.  
According to the medical report, the Veteran's military noise 
exposure consisted of exposure to rifle combat.  Following 
service, the Veteran did not report a history of occupational 
noise exposure, as his entire civilian career was spent as a 
barber.  Some recreational noise exposure was reported.

At the time of the examination, testing revealed that the 
Veteran's bilateral hearing loss met the level of disability 
under 38 C.F.R. § 3.385.  Puretone air and bone conduction 
thresholds revealed mild to severe sensorineural hearing 
loss, bilaterally, with speech recognition of 64 percent in 
the right ear and 58 percent in the left.  Although the 
examiner noted that the Veteran was certainly exposed to at 
least indirect noise as a result of being stationed next to 
an artillery battery, he opined that the Veteran's bilateral 
hearing loss disability was less likely than not caused by, 
or the result of, the Veteran's period of active duty.  
Instead, the examiner noted that the Veteran's service 
treatment records and discharge examination were negative for 
hearing loss or tinnitus.  While the Veteran reported a long 
history of hearing problems, the examiner noted that there 
was nothing to ascertain that his problems came from his 
military service.
 
In a September 2008 addendum opinion, the VA examiner 
acknowledged that the whispered voice test administered at 
separation was neither calibrated nor standardized, and was 
not sensitive to any frequency-specific hearing loss.  
However, the examiner noted that it was the standard at the 
time.  Further, the examiner stated that, although the test 
could not account for high-frequency hearing loss incurred in 
the military, it also could not account for high-frequency 
hearing loss which may have existed prior to service.  In the 
instant case, the examiner noted that the Veteran's 
examination took place 52 years after discharge, and that the 
Veteran had presbycusic, or age-related, hearing loss.  As 
such, the examiner maintained that the Veteran's hearing loss 
and tinnitus were not likely the result of military noise 
exposure.

The only evidence of record in support of the Veteran's claim 
that his bilateral hearing loss and tinnitus are 
etiologically related to service is his own lay statements.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet.App. 465, 470 (1992)  (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran can attest to factual matters of 
which he had first-hand knowledge, such as in-service noise 
exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Furthermore, he can attest to decreased hearing and 
ringing his ears.  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  He 
is not competent to establish an etiological nexus between 
his current diagnoses and his exposure to noise during his 
period of active duty.

With regard to the decades-long evidentiary gap in this case 
between active service and the Veteran's earliest complaints 
of hearing loss or tinnitus, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the Veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
auditory complaints, symptoms, or findings for approximately 
52 years between the period of active duty and his claims for 
service connection is itself evidence which tends to show 
that this disorder did not have its onset in service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

As such, the Board finds the May 2006 VA medical opinion, and 
subsequent addendum opinion of September 2008, to be the most 
probative evidence of record.  The opinions were detailed, 
consistent with other evidence of record, and included a 
review of the claims file.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.)  
Furthermore, these opinions were obtained from a licensed 
audiologist rather than a lay person.  

While it is a fact that the Veteran was exposed to combat 
related acoustic trauma, the weight of the probative evidence 
clearly establishes that his current bilateral hearing loss 
and tinnitus disabilities did not began during service and 
are not etiologically related to in-service noise exposure, 
including his combat related noise exposure.  There are no 
records of any complaints, findings, treatment, or diagnosis 
of hearing loss, or any other audiological disorder to 
include tinnitus, for approximately five decades after 
separation.  This significant lapse of time is highly 
probative evidence against the Veteran's claims of a nexus 
between the current diagnoses of heating loss and tinnitus to 
his active military service.  See Maxson, supra.  Despite the 
Veteran's contentions that he has had symptoms of hearing 
loss and tinnitus since service, there is no medical evidence 
of an in-service diagnosis of a hearing loss disability or 
tinnitus followed by a continuity of symptomatology, and the 
probative evidence weighs against the claim.  On the 
contrary, the competent medical evidence shows that his 
hearing problems are due to presbycusis.  

The Board is cognizant of the provisions of 38 U.S.C.A. 
§ 1154 as they pertain to combat veteran.  However, the 
evidence of record in this case clearly and convincingly 
establishes that the Veteran's bilateral hearing loss 
disability and tinnitus are not related to his period of 
service.  Furthermore, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
The preponderance is against the Veteran's claims, and 
therefore his claims for service connection must be denied.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


